EXHIBIT 10.2

AMENDED AND RESTATED ADVISORY AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

PAGE

ARTICLE I

   DEFINITIONS    1

ARTICLE II

   APPOINTMENT    10

ARTICLE III

   AUTHORITY OF THE ADVISOR    10

Section 3.1

   General    10

Section 3.2

   Powers of the Advisor    11

Section 3.3

   Approval by Directors    11

Section 3.4

   Modification or Revocation of Authority of Advisor    11

ARTICLE IV

   DUTIES OF THE ADVISOR    11

Section 4.1

   Organizational and Offering Services    11

Section 4.2

   Acquisition Services    12

Section 4.3

   Asset Management Services and Administrative Services    12

ARTICLE V

   BANK ACCOUNTS    14

ARTICLE VI

   RECORDS; ACCESS    14

ARTICLE VII

   OTHER ACTIVITIES OF THE ADVISOR    15

Section 7.1

   General    15

Section 7.2

   Policy with Respect to Allocation of Investment Opportunities    15

ARTICLE VIII

   LIMITATIONS ON ACTIVITIES    16

ARTICLE IX

   FEES    16

Section 9.1

   Advisor Acquisition Fees    16

Section 9.2

   Asset Management Fee    16

Section 9.3

   Disposition Fees    16

Section 9.4

   Subordinated Share of Net Sale Proceeds    16

Section 9.5

   Subordinated Incentive Fee Due Upon Listing    17

Section 9.6

   Changes to Fee Structure    17

ARTICLE X

   EXPENSES    17

Section 10.1

   Reimbursable Expenses    17

Section 10.2

   Other Services    19

Section 10.3

   Timing of and Limitations on Reimbursements    19

ARTICLE XI

   FIDELITY BOND    20

ARTICLE XII

   RELATIONSHIP OF THE ADVISOR AND COMPANY    20

ARTICLE XIII

   RELATIONSHIP WITH DIRECTORS    20

ARTICLE XIV

   REPRESENTATIONS AND WARRANTIES    20

 

i



--------------------------------------------------------------------------------

Section 14.1

   The Company    20

Section 14.2

   The Advisor    21

ARTICLE XV

   TERM; TERMINATION OF AGREEMENT    21

Section 15.1

   Term    21

Section 15.2

   Termination by Either Party    22

Section 15.3

   Survival    22

ARTICLE XVI

   PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION    22

Section 16.1

   Reimbursable Expenses and Earned Fees    22

Section 16.2

   Subordinated Performance Fee Due Upon Termination    22

Section 16.3

   Advisor’s Duties Upon Termination    22

ARTICLE XVII

   ASSIGNMENT TO AN AFFILIATE    23

ARTICLE XVIII

   INDEMNIFICATION BY THE COMPANY    23

Section 18.1

   Conditions of Indemnification    23

Section 18.2

   Advancement of Funds.    24

ARTICLE XIX

   INDEMNIFICATION BY ADVISOR    24

ARTICLE XX

   LIMITATION OF LIABILITY    24

ARTICLE XXI

   NOTICES    24

ARTICLE XXII

   MODIFICATION    25

ARTICLE XXIII

   SEVERABILITY    25

ARTICLE XXIV

   CONSTRUCTION/GOVERNING LAW    25

ARTICLE XXV

   ENTIRE AGREEMENT    25

ARTICLE XXVI

   INDULGENCES, NOT WAIVERS    26

ARTICLE XXVII

   GENDER    26

ARTICLE XXVIII

   TITLES NOT TO AFFECT INTERPRETATION    26

ARTICLE XXIX

   EXECUTION IN COUNTERPARTS    26

ARTICLE XXX

   INITIAL INVESTMENT    26

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED ADVISORY AGREEMENT

THIS AMENDED AND RESTATED ADVISORY AGREEMENT (the “Advisory Agreement”), dated
as of November 6, 2009, is entered into between THE GC NET LEASE REIT, INC., a
Maryland corporation (the “Company”), and THE GC NET LEASE REIT ADVISOR, LLC, a
Delaware limited liability company (the “Advisor”).

W I T N E S S E T H

WHEREAS, the Company and Advisor entered into that certain original advisory
agreement dated February 10, 2009 (the “Initial Advisory Agreement”);

WHEREAS, the Company has been offering and selling shares of Common Stock in the
Private Offering;

WHEREAS, the Company has recently filed with the Securities and Exchange
Commission (“SEC”) a Registration Statement on Form S-11 (No. 333-159167) (the
“Registration Statement”) to register for sale additional shares of Common
Stock, and the Company may subsequently issue additional shares of Common Stock;

WHEREAS, the Company intends to qualify as a REIT, and to invest its funds in
investments permitted by the terms of the Company’s charter and Sections 856
through 860 of the Code;

WHEREAS, the Company desires to continue to avail itself of the experience,
sources of information, advice, assistance and certain facilities available to
the Advisor and its Affiliates and to have the Advisor continue in this capacity
and undertake the amended duties and responsibilities hereinafter set forth, on
behalf of, and subject to the supervision of the Board of Directors of the
Company all as provided herein; and

WHEREAS, the Advisor is willing to undertake to render such amended services,
subject to the supervision of the Board of Directors, on the amended terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

As used in this Advisory Agreement, the following terms have the definitions
hereinafter indicated:

“Acquisition Expenses” means expenses related to the Company’s sourcing,
selection, evaluation and acquisition of, and investment in, Properties, whether
or not acquired or made, including but not limited to legal fees and expenses,
travel and communications expenses, costs of financial analysis, appraisals and
surveys, nonrefundable option payments on Property not acquired, accounting fees
and expenses, computer use-related expenses, architectural and engineering
reports, environmental reports, title insurance and escrow fees, and personnel
and other direct expenses related to the selection and acquisition of
Properties.

“Acquisition Fee” means any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any Person to any other Person (including any fees
or commissions paid by or to any

 

1



--------------------------------------------------------------------------------

Affiliate of the Company or the Advisor) in connection with the making or
investing in mortgage loans or the purchase, development or construction of a
Property, including, without limitation, real estate commissions, acquisition
fees, finder’s fees, selection fees, Development Fees and Construction Fees
(except as provided in the following sentence), nonrecurring management fees,
consulting fees, loan fees, points, or any other fees or commissions of a
similar nature. Excluded shall be any commissions or fees incurred in connection
with the leasing of any Property, and Development Fees or Construction Fees paid
to any Person or entity not affiliated with the Advisor in connection with the
actual development and construction of any Property. This fee is paid to the
Advisor in the amount established pursuant to Section 9.1 for the services
provided to the Company described in Section 4.2.

“Advisor” means the Person responsible for directing or performing the
day-to-day business affairs of the Company, including a Person to which an
Advisor subcontracts substantially all such functions. The Advisor is The GC Net
Lease REIT Advisor, LLC or any Person which succeeds it in such capacity.

“Advisory Agreement” means this Amended and Restated Advisory Agreement between
the Company and the Advisor pursuant to which the Advisor will direct or perform
the day-to-day business affairs of the Company, as it may be amended or restated
from time to time.

“Affiliate” or “Affiliated” means, as to any individual, corporation,
partnership, trust, limited liability company or other legal entity (other than
the Company): (a) any Person or entity, directly or indirectly owning,
controlling, or holding with power to vote ten percent (10%) or more of the
outstanding voting Securities of another Person or entity; (b) any Person ten
percent (10%) or more of whose outstanding voting Securities are directly or
indirectly owned, controlled or held, with power to vote, by such other Person;
(c) any Person or entity directly or indirectly through one or more
intermediaries controlling, controlled by, or under common control with another
Person or entity; (d) any officer, director, general partner or trustee of such
Person or entity; and (e) if such other Person or entity is an officer,
director, general partner, or trustee of a Person or entity, the Person or
entity for which such Person or entity acts in any such capacity.

“Appraised Value” means value according to an appraisal made by an Independent
Appraiser.

“Assets” means any and all GAAP assets including but not limited to all real
estate investments (real, personal or otherwise), tangible or intangible, owned
or held by, or for the account of, the Company, whether directly or indirectly
through another entity or entities, including Properties.

“Average Invested Assets” means, for a specified period, the average of the
aggregate GAAP basis book carrying values of the Assets invested, directly or
indirectly, in equity interests in and loans secured, directly or indirectly, by
real estate before reserves for depreciation or bad debts or other similar
non-cash reserves, computed by taking the average of such values at the end of
each month during such period.

“Asset Management Fee” means the fee paid to the Advisor in the amount
established pursuant to Section 9.2 for the services provided to the Company
described in Section 4.3.

“Board of Directors” or “Board” means the individuals holding such office, as of
any particular time, under the Charter of the Company, whether they are the
Directors named therein or additional or successor Directors.

 

2



--------------------------------------------------------------------------------

“Bylaws” means the bylaws of the Company, as the same may be amended from time
to time.

“Capped O&O Expenses” means all Organizational and Offering Expenses (excluding
Sales Commissions and the dealer manager fee) in excess of 3.5% of the Gross
Proceeds raised in a completed Offering other than Gross Proceeds from Stock
sold pursuant to the Distribution Reinvestment Plan.

“Cash from Financings” means the net cash proceeds realized by the Company from
the financing of Property or from the refinancing of any Company indebtedness.

“Cash from Sales” means the net cash proceeds realized by the Company from the
sale, exchange or other disposition of any of its Properties after deduction of
all expenses incurred in connection therewith. Cash from Sales shall not include
Cash from Financings.

“Charter” means the charter of the Company, including the articles of
incorporation and all articles of amendment, articles of amendment and
restatement, articles supplementary and other modifications thereto as filed
with the State Department of Assessments and Taxation of the State of Maryland.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

“Common Stock” means shares of the Company’s common stock, $.001 par value per
share, the terms and conditions of which are set forth in the Charter.

“Common Stockholders” means holders of shares of Common Stock.

“Company” means The GC Net Lease REIT, Inc., a corporation organized under the
laws of the State of Maryland.

“Competitive Real Estate Commission” means a real estate or brokerage commission
paid for the purchase or sale of a Property that is reasonable, customary and
competitive in light of the size, type and location of the Property.

“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct, supervise or coordinate
leasehold or other improvements or projects, or to provide major repairs or
rehabilitation for a Property.

“Contract Purchase Price” means the amount actually paid or allocated in respect
of the purchase, development, construction, or improvement of a Property,
exclusive of Acquisition Fees and Acquisition Expenses.

“Contract Sales Price” means the total consideration provided for in the sales
contract for the sale of a Property.

“Dealer Manager” means Griffin Capital Securities, Inc., an Affiliate of the
Advisor, or such other Person or entity selected by the Board of Directors to
act as the dealer manager for the

 

3



--------------------------------------------------------------------------------

Offering of the Stock. Griffin Capital Securities, Inc. is a member of the
Financial Industry Regulatory Authority.

“Development Fee” means a fee for the packaging of a Property, including
negotiating and approving plans, and undertaking to assist in obtaining zoning
and necessary variances and financing for the specific Property, either
initially or at a later date.

“Director” means an individual who is a member of the Board of Directors.

“Disposition Fee” means the fee paid to the Advisor in connection with the sale
of a Property as described in Section 9.3 of this Advisory Agreement.

“Distribution Reinvestment Plan” has the meaning set forth in Section 8.8 of the
Charter.

“Distributions” means any dividends or other distributions of money or other
property paid by the Company to the holders of Common Stock or preferred stock,
including distributions that may constitute a return of capital for federal
income tax purposes.

“Excess Expense Guidelines” has the meaning set forth in Section 10.3(b) hereof.

“GAAP” means generally accepted accounting principles consistently applied as
used in the United States.

“Gross Proceeds” means the aggregate purchase price of all Stock sold for the
account of the Company, including Stock sold pursuant to the Distribution
Reinvestment Plan, without deduction for Sales Commissions, volume discounts,
fees paid to the Dealer Manager or other Organization and Offering Expenses.
Gross Proceeds does not include Stock issued in exchange for OP Units.

“Independent Appraiser” means a person or entity, who is not an Affiliate of the
Advisor or the Directors, who is engaged to a substantial extent in the business
of rendering opinions regarding the value of assets of the type held by the
Company, and who is a qualified appraiser of real estate as determined by the
Board. Membership in a nationally recognized appraisal society such as the
American Institute of Real Estate Appraisers or the Society of Real Estate
Appraisers shall be conclusive evidence of such qualification.

“Independent Director” means a Director who is not, and within the last two
(2) years has not been, directly or indirectly associated with the Advisor or
the Sponsor by virtue of (a) ownership of an interest in the Advisor, the
Sponsor or their Affiliates, (b) employment by the Advisor, the Sponsor or their
Affiliates, (c) service as an officer or director of the Advisor, the Sponsor or
their Affiliates, (d) performance of services, other than as a Director, for the
Company, (e) service as a director or trustee of more than three (3) real estate
investment trusts organized by the Advisor or the Sponsor or advised by the
Advisor, or (f) maintenance of a material business or professional relationship
with the Advisor, the Sponsor or any of their Affiliates. A business or
professional relationship is considered material if the gross revenue derived by
the Director from the Advisor, the Sponsor and Affiliates exceeds five percent
(5%) of either the Director’s annual gross revenue during either of the last two
(2) years or the Director’s net worth on a fair market value basis. An indirect
relationship shall include circumstances in which a Director’s spouse, parents,
children, siblings, mothers- or fathers-in-law, sons- or daughters-in-law or
brothers- or sisters-in-law are or have been associated with the Advisor, the
Sponsor, any of their Affiliates or the Company.

 

4



--------------------------------------------------------------------------------

“Initial Public Offering” means the offering and sale of Common Stock of the
Company pursuant to the Company’s first effective registration statement
covering such Common Stock filed under the Securities Act.

“Invested Capital” means the amount calculated by multiplying the total number
of shares of Common Stock purchased by Stockholders by (a) the Offering Price
for the Stock or (b) for Stock not purchased in an Offering, the issue price for
the Stock; in each case reduced by any Distributions, other than stock dividends
which represent a return of capital, and any amounts paid by the Company to
repurchase shares of Stock pursuant to a plan for repurchase of the Company’s
Stock.

“Joint Venture” or “Joint Ventures” means those joint venture or general
partnership arrangements in which the Company or the Operating Partnership is a
co-venturer or general partner which are established to acquire Properties.

“Listed” means the Securities are approved for trading on a national securities
exchange. The term “Listing” shall have the correlative meaning.

“Memorandum” means the confidential private placement memorandum for the
offering and sale of common stock of the Company dated February 20, 2009 in the
Private Offering.

“Market Value” means the aggregate market value of all of the outstanding Common
Stock, measured by taking the average closing price or average of bid and asked
price, as the case may be, during the consecutive 30-day period commencing one
hundred eighty (180) days following Listing.

“NASAA” means the North American Securities Administrators Association, Inc.

“NASAA Net Income” means for any period, the total revenues applicable to such
period, less the total expenses applicable to such period excluding additions to
reserves for depreciation, bad debts or other similar non-cash reserves;
provided, however, NASAA Net Income for purposes of calculating total allowable
Operating Expenses shall exclude the gain or loss from the sale of the Company’s
Assets.

“NASAA REIT Guidelines” means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association, Inc. as revised and adopted by the NASAA membership on May 7, 2007,
as may be amended from time to time.

“Net Asset Value” means the total Assets including intangible assets relating to
SFAS No. 141, Business Combinations, and SFAS No. 142, Goodwill and Other
Intangible Assets (but not including other GAAP intangibles) at cost before
deducting depreciation or other non-cash reserves less total liabilities,
calculated at least quarterly on a basis consistently applied.

“Net Sale Proceeds” means in the case of a transaction described in clause
(a) of the definition of Sale, the net proceeds of any such transaction less the
amount of all real estate commissions and closing costs paid by the Operating
Partnership. In the case of a transaction described in clause (b) of such
definition, Net Sale Proceeds means the net proceeds of any such transaction
less the amount of any legal and other selling expenses incurred by the
Operating Partnership in connection with such transaction. In the case of a
transaction described in clause (c) of such definition, Net Sale Proceeds means
the net proceeds of any such transaction actually distributed to the Operating
Partnership from the Joint Venture less any expenses incurred by the Operating
Partnership in connection with such transaction. In the case of a transaction or
series of transactions described in clause (d) of the definition of Sale, Net
Sale Proceeds means the net proceeds of any such transaction less the amount of
all

 

5



--------------------------------------------------------------------------------

commissions and closing costs paid by the Operating Partnership. In the case of
a transaction described in clause (e) of such definition, Net Sale Proceeds
means the net proceeds of any such transaction less the amount of all selling
costs and other expenses incurred by the Operating Partnership in connection
with such transaction. Net Sale Proceeds shall also include, in the case of any
lease of a Property consisting of a building only, any amounts from tenants,
borrowers or lessees that the Company, as general partner of the Operating
Partnership determines, in its discretion, to be economically equivalent to the
proceeds of a Sale. Net Sale Proceeds shall not include any amounts used to
repay outstanding indebtedness secured by the asset disposed of in the sale.

“Offering” means an offering of Stock that is registered with the SEC or exempt
from registration, including the Private Offering and the Public Offering, but
excluding Stock offered under any employee benefit plan.

“Offering Price” means, with respect to each share of Stock, the highest price
at which such Stock was offered by the Company in the Offering pursuant to which
such Stock was issued, without regard to any price reductions for certain types
of purchasers or volume discounts.

“Operating Expenses” means all direct and indirect costs and expenses incurred
by the Company, as determined under GAAP, which in any way are related to the
operation of the Company or to Company business, including advisory fees, but
excluding (a) the expenses of raising capital such as Organizational and
Offering Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and taxes
incurred in connection with the issuance, distribution, transfer, registration
and Listing of the Stock, (b) interest payments, (c) taxes, (d) non-cash
expenditures such as depreciation, amortization and bad debt reserves,
(e) Acquisition Fees and Acquisition Expenses, (f) real estate commissions on
the Sale of Property, and other expenses connected with the acquisition and
ownership of real estate interests, mortgage loans, or other property (such as
the costs of foreclosure, insurance premiums, legal services, maintenance,
repair, and improvement of property) and (g) any incentive fees which may be
paid in compliance with the NASAA REIT Guidelines. The definition of “Operating
Expenses” set forth above is intended to encompass only those expenses which are
required to be treated as Operating Expenses under the NASAA REIT Guidelines. As
a result, and notwithstanding the definition set forth above, any expense of the
Company which is not an Operating Expense under the NASAA REIT Guidelines shall
not be treated as an Operating Expense for purposes hereof.

“Operating Partnership” means The GC Net Lease REIT Operating Partnership, L.P.
which is the partnership through which the Company may directly or indirectly
own Properties.

“Operating Partnership Agreement” means the First Amended and Restated Limited
Partnership Agreement of the Operating Partnership, as amended and restated from
time to time.

“OP Unit” means a unit of limited partnership interest in the Operating
Partnership.

“Organizational and Offering Expenses” means any and all costs and expenses
incurred by the Company, the Advisor or any Affiliate of either in connection
with and in preparing the Company for registration of and subsequently offering
and distributing its Stock to the public, which may include but are not limited
to total underwriting and brokerage discounts and commissions (including fees of
the underwriters’ attorneys), legal, accounting and escrow fees, expenses for
printing, engraving, amending, supplementing and mailing, distribution costs,
compensation to employees while engaged in registering, marketing and
wholesaling the Stock, telegraph and telephone costs, all advertising and
marketing expenses (including the costs related to investor and broker-dealer
sales meetings), charges of transfer agents, registrars, trustees, escrow
holders, depositories, experts, and fees, expenses and taxes related to

 

6



--------------------------------------------------------------------------------

the filing, registration and qualification of the sale of the Securities under
Federal and State laws, including accountants’ and attorneys’ fees and other
accountable offering expenses. Organization and Offering Expenses may include,
but are not limited to: (a) amounts to reimburse the Advisor for all marketing
related costs and expenses such as compensation to and direct expenses of the
Advisor’s employees or employees of the Advisor’s Affiliates in connection with
registering and marketing the Stock; (b) compensation to and direct expenses of
employees of the Dealer Manager while preparing for the offering and marketing
of the Stock and in connection with their wholesaling activities but not Sales
Commissions; (c) travel and entertainment expenses related to the offering and
marketing of the Stock; (d) facilities and technology costs and other costs and
expenses associated with the offering and to facilitate the marketing of the
Stock including web site design and management; (e) costs and expenses of
conducting training and educational conferences and seminars; (f) costs and
expenses of attending broker-dealer sponsored retail seminars or conferences;
and (g) payment or reimbursement of bona fide due diligence expenses.

“Performance Fee Note” has the meaning set forth in Section 16.2 hereof.

“Person” shall mean any natural person, partnership, corporation, association,
trust, limited liability company or other legal entity.

“Private Offering” means the offering and sale of Common Stock of the Company
pursuant to the Memorandum.

“Property” or “Properties” means the real properties or real estate investments
which are acquired by the Company either directly or through the Operating
Partnership, Joint Ventures, partnerships or other entities.

“Property Manager” means any entity that has been retained to perform and carry
out property management services at one or more of the Properties.

“Prospectus” means any document, notice, or other communication satisfying the
standards set forth in Section 10 of the Securities Act of 1933, and contained
in a currently effective registration statement filed by the Company with, and
declared effective by, the SEC, or if no registration statement is currently
effective, then the Prospectus contained in the most recently effective
registration statement.

“Public Offering” means the Initial Public Offering or any subsequent offering
of Stock that is registered with the SEC, excluding Stock offered under any
employee benefit plan.

“REIT” means a corporation, trust or association which is engaged in investing
in equity interests in real estate (including fee ownership and leasehold
interests and interests in partnerships and Joint Ventures holding real estate)
or in loans secured by mortgages on real estate or both and that qualifies as a
real estate investment trust under the REIT Provisions of the Code.

“REIT Provisions of the Code” means Sections 856 through 860 of the Code and any
successor or other provisions of the Code relating to real estate investment
trusts (including provisions as to the attribution of ownership of beneficial
interests therein) and the regulations promulgated thereunder.

“Sale” or “Sales” means any transaction or series of transactions whereby:
(a) the Operating Partnership sells, grants, transfers, conveys or relinquishes
its ownership of any Property or portion thereof, including the lease of any
Property consisting of the building only, and including any event with respect
to any Property which gives rise to a significant amount of insurance proceeds
or condemnation awards; (b) the Operating Partnership sells, grants, transfers,
conveys or relinquishes its

 

7



--------------------------------------------------------------------------------

ownership of all or substantially all of the interest of the Operating
Partnership in any Joint Venture in which it is a co-venturer or partner;
(c) any Joint Venture in which the Operating Partnership is a co-venturer or
partner sells, grants, transfers, conveys or relinquishes its ownership of any
Property or portion thereof, including any event with respect to any Property
which gives rise to insurance claims or condemnation awards; (d) the Operating
Partnership sells, grants, conveys, or relinquishes its interest in any asset,
or portion thereof, including any event with respect to any asset which gives
rise to a significant amount of insurance proceeds or similar awards; or (e) the
Operating Partnership sells or otherwise disposes of or distributes all of its
assets in liquidation of the Operating Partnership.

“Sales Commissions” means any and all commissions payable to underwriters,
dealer managers or other broker-dealers in connection with the sale of Stock,
including, without limitation, commissions payable to the Dealer Manager.

“Securities” means any class or series of units or shares of the Company or the
Operating Partnership, including common shares or preferred units or shares and
any other evidences of equity or beneficial or other interests, voting trust
certificates, bonds, debentures, notes or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “Securities” or any certificates of interest,
shares or participations in, temporary or interim certificates for, receipts
for, guarantees of, or warrants, options or rights to subscribe to, purchase or
acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended.

“Sponsor” means Griffin Capital Corporation, a California corporation.

“Stock” means shares of stock of the Company of any class or series, including
Common Stock or preferred stock.

“Stockholder(s)” means the registered holder(s) of the Company’s Stock.

“Stockholders’ 10% Return” means, as of any date, an aggregate amount equal to a
10% cumulative, non-compounded, annual return on Invested Capital; provided,
however, that for purposes of calculating the Stockholders’ 10% Return, any
stock dividend shall not be included as a Distribution; and provided further
that for purposes of determining the Stockholders’ 10% Return, the return for
each portion of the Invested Capital shall commence for purposes of the
calculation upon the issuance of the shares issued in connection with such
capital.

“Stockholders’ 8% Return” means, as of any date, an aggregate amount equal to a
8% cumulative, non-compounded, annual return on Invested Capital; provided,
however, that for purposes of calculating the Stockholders’ 8% Return, any stock
dividend shall not be included as a Distribution; and provided further that for
purposes of determining the Stockholders’ 8% Return, the return for each portion
of the Invested Capital shall commence for purposes of the calculation upon the
issuance of the shares issued in connection with such capital.

“Stockholders’ 6% Return” means, as of any date, an aggregate amount equal to a
6% cumulative, non-compounded, annual return on Invested Capital; provided,
however, that for purposes of calculating the Stockholders’ 6% Return, any stock
dividend shall not be included as a Distribution; and provided further that for
purposes of determining the Stockholders’ 6% Return, the return for each portion
of the Invested Capital shall commence for purposes of the calculation upon the
issuance of the shares issued in connection with such capital.

 

8



--------------------------------------------------------------------------------

“Subordinated Incentive Fee Due Upon Listing” means:

(a) 5% of the amount by which (i) the Market Value, plus the total of all
Distributions paid to Stockholders of Common Stock (excluding any stock
dividends and Distributions paid on shares of Common Stock redeemed by the
Company) from the Company’s inception until the date that Market Value is
determined, exceeds (ii) the sum of (A) Invested Capital and (B) the total
Distributions required to be paid to Stockholders of Common Stock in order to
pay the Stockholders’ 6% Return or more but less than Stockholders’ 8% Return
from inception through the date Market Value is determined; or

(b) 10% of the amount by which (i) the Market Value, plus the total of all
Distributions paid to Common Stockholders (excluding any stock dividends and
Distributions paid on shares of Common Stock redeemed by the Company) from the
Company’s inception until the date that Market Value is determined, exceeds
(ii) the sum of (A) Invested Capital and (B) the total Distributions required to
be paid to Common Stockholders in order to pay the Stockholders’ 8% Return or
more but less than Stockholders’ 10% Return from inception through the date
Market Value is determined; or

(c) 15% of the amount by which (i) the Market Value, plus the total of all
Distributions paid to Common Stockholders (excluding any stock dividends and
Distributions paid on shares of Common Stock redeemed by the Company) from the
Company’s inception until the date that Market Value is determined, exceeds
(ii) the sum of (A) Invested Capital and (B) the total Distributions required to
be paid to Common Stockholders in order to pay the Stockholders’ 10% Return or
more from inception through the date Market Value is determined.

In the event that the Subordinated Incentive Fee Due Upon Listing is paid to the
Advisor, thereafter, the Advisor will not be entitled to receive any payments of
Subordinated Performance Fee Due Upon Termination or Subordinated Share of Net
Sale Proceeds.

“Subordinated Performance Fee Due Upon Termination” means:

(a) 5% of the amount, if any, by which (i) the Appraised Value of the Properties
at the Termination Date, less amounts of all indebtedness secured by the
Properties, plus total Distributions (excluding any stock dividend and
Distributions paid on shares of Common Stock redeemed by the Company pursuant to
its share redemption program) through the Termination Date exceeds (ii) the sum
of Invested Capital plus total Distributions required to be made to the Common
Stockholders in order to pay the Stockholders’ 6% Return or more but less than
Stockholders’ 8% Return from inception through the Termination Date; or

(b) 10% of the amount, if any, by which (i) the Appraised Value of the
Properties at the Termination Date, less amounts of all indebtedness secured by
the Properties, plus total Distributions (excluding any stock dividend and
Distributions paid on shares of Common Stock redeemed by the Company pursuant to
its share redemption program) through the Termination Date exceeds (ii) the sum
of Invested Capital plus total Distributions required to be made to the Common
Stockholders in order to pay the Stockholders’ 8% Return or more but less than
Stockholders’ 10% Return from inception through the Termination Date; or

(c) 15% of the amount, if any, by which (i) the Appraised Value of the
Properties at the Termination Date, less amounts of all indebtedness secured by
the Properties, plus total Distributions (excluding any stock dividend and
Distributions paid on shares of Common Stock redeemed by the Company pursuant to
its share redemption program) through the Termination Date exceeds (ii) the

 

9



--------------------------------------------------------------------------------

sum of Invested Capital plus total Distributions required to be made to the
Common Stockholders in order to pay the Stockholders’ 10% Return or more from
inception through the Termination Date;

Such fee shall be reduced by any prior payment to the Advisor of a Subordinated
Share of Net Sale Proceeds.

“Subordinated Share of Net Sale Proceeds” means a fee equal to:

(a) 5% of Net Sale Proceeds remaining after the Common Stockholders have
received Distributions of Net Sale Proceeds such that the owners of all
outstanding shares of Common Stock have received Distributions in an aggregate
amount equal to the sum of (i) Invested Capital and (ii) the Stockholders’ 6%
Return or more but less than Stockholders’ 8% Return.

(b) 10% of Net Sale Proceeds remaining after the Common Stockholders have
received Distributions of Net Sale Proceeds such that the owners of all
outstanding shares of Common Stock have received Distributions in an aggregate
amount equal to the sum of (i) Invested Capital and (ii) the Stockholders’ 8%
Return or more but less than Stockholders’ 10% Return.

(c) 15% of Net Sale Proceeds remaining after the Common Stockholders have
received Distributions of Net Sale Proceeds such that the owners of all
outstanding shares of Common Stock have received Distributions in an aggregate
amount equal to the sum of (i) Invested Capital and (ii) the Stockholders’ 10%
Return or more.

When determining whether the above thresholds have been met: (y) Distributions
paid on shares of Common Stock redeemed by the Company (and thus not included in
the determination of Invested Capital), shall not be included as a Distribution;
and (z) Net Sale Proceeds shall not be considered available for purposes of
determining whether the thresholds in subparagraphs (b) and (c) have been met to
the extent of payments out of Net Sale Proceeds are used to pay the Subordinated
Share of Net Sale Proceeds pursuant to subparagraphs (a) and (b), respectively.
Following Listing, no Subordinated Share of Net Sale Proceeds will be paid to
the Advisor.

“Termination Date” means the date of termination of this Advisory Agreement.

ARTICLE II

APPOINTMENT

The Company, through the powers vested in the Board of Directors including a
majority of all Independent Directors, hereby appoints the Advisor to serve as
its advisor and asset manager on the terms and conditions set forth in this
Advisory Agreement, and the Advisor hereby accepts such appointment. The Advisor
undertakes to use its commercially reasonable best efforts to present to the
Company potential investment opportunities and to provide a continuing and
suitable investment program consistent with the investment objectives and
policies of the Company as determined and adopted from time to time by the
Board.

ARTICLE III

AUTHORITY OF THE ADVISOR

Section 3.1 General. All rights and powers to manage and control the day-to-day
business and affairs of the Company shall be vested in the Advisor. The Advisor
shall have the power to delegate all or any part of its rights and powers to
manage and control the business and affairs of the Company to such officers,
employees, Affiliates, agents and representatives of the Advisor or the

 

10



--------------------------------------------------------------------------------

Company as it may from time to time deem appropriate. Any authority delegated by
the Advisor to any other Person shall be subject to the limitations on the
rights and powers of the Advisor specifically set forth in this Advisory
Agreement, the Charter and the Bylaws.

Section 3.2 Powers of the Advisor. Subject to the express limitations set forth
in this Advisory Agreement and subject to the supervision of the Board, the
power to direct the management, operation and policies of the Company shall be
vested in the Advisor, which shall have the power by itself and shall be
authorized and empowered on behalf and in the name of the Company to carry out
any and all of the objectives and purposes of the Company and to perform all
acts and enter into and perform all contracts and other undertakings that it may
in its sole discretion deem necessary, advisable or incidental thereto to
perform its obligations under this Advisory Agreement.

Section 3.3 Approval by Directors. Notwithstanding the foregoing, any investment
in Properties, including any acquisition of a Property by the Company or any
investment by the Company in a joint venture, limited partnership or similar
entity owning real properties, will require the prior approval of the Board of
Directors or a committee of the Board constituting a majority of the Board. The
Advisor will deliver to the Board of Directors all documents required by it to
properly evaluate the proposed investment.

Section 3.4 Modification or Revocation of Authority of Advisor. The Board may,
at any time upon the giving of notice to the Advisor, modify or revoke the
authority or approvals set forth in Articles III and IV, provided however, that
such modification or revocation shall be effective upon receipt by the Advisor
and shall not be applicable to investment transactions to which the Advisor has
committed the Company prior to the date of receipt by the Advisor of such
notification.

ARTICLE IV

DUTIES OF THE ADVISOR

The Advisor undertakes to use its commercially reasonable best efforts to
present to the Company potential investment opportunities and to provide a
continuing and suitable investment program consistent with the investment
objectives and policies of the Company as determined and adopted from time to
time by the Board. In connection therewith, the Advisor agrees to perform the
following services on behalf of the Company.

Section 4.1 Organizational and Offering Services. The Advisor shall manage and
supervise:

(a) the structure and development of any Offering, including the determination
of the specific terms of the Securities to be offered by the Company;

(b) the preparation of all organizational and offering related documents, and
obtaining of all required regulatory approvals of such documents;

(c) along with the Dealer Manager, approval of the participating broker dealers
and negotiation of the related selling agreements;

(d) coordination of the due diligence process relating to participating broker
dealers and their review of the Prospectus and other Offering and Company
documents;

(e) preparation and approval of all marketing materials contemplated to be used
by the Dealer Manager or others in an Offering;

 

11



--------------------------------------------------------------------------------

(f) along with the Dealer Manager, negotiation and coordination with the
transfer agent for the receipt, collection, processing and acceptance of
subscription agreements, commissions, and other administrative support
functions;

(g) creation and implementation of various technology and electronic
communications related to an Offering; and

(h) all other services related to organization of the Company or the Offering,
whether performed and incurred by the Advisor or its Affiliates.

Section 4.2 Acquisition Services. The Advisor shall:

(a) serve as the Company’s investment and financial advisor and provide relevant
market research and economic and statistical data in connection with the
Company’s assets and investment objectives and policies;

(b) subject to Article III hereof and the investment objectives and policies of
the Company: (i) locate, analyze and select potential investments;
(ii) structure and negotiate the terms and conditions of transactions pursuant
to which investments in Assets will be made; (iii) acquire Assets on behalf of
the Company; and (iv) arrange for financing related to acquisitions of Assets;

(c) perform due diligence on prospective investments and create due diligence
reports summarizing the results of such work;

(d) prepare reports regarding prospective investments which include
recommendations and supporting documentation necessary for the Board to evaluate
the proposed investments;

(e) obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of contemplated investments of the
Company; and

(f) negotiate and execute investments and other transactions approved by the
Board.

Section 4.3 Asset Management Services and Administrative Services.

(a) Asset Management and Property Related Services. The Advisor shall:

(i) negotiate and service the Company’s debt facilities and other financings;

(ii) monitor applicable markets and obtain reports (which may be prepared by the
Advisor or its Affiliates) where appropriate, concerning the value of
investments of the Company;

(iii) monitor and evaluate the performance of investments of the Company;
provide daily management services to the Company and perform and supervise the
various management and operational functions related to the Company’s
investments;

(iv) coordinate with the Property Manager on its duties under any property
management agreement and assist in obtaining all necessary approvals of major
property transactions as governed by the applicable property management
agreement;

(v) coordinate and manage relationships between the Company and any joint
venture partners;

 

12



--------------------------------------------------------------------------------

(vi) consult with the officers and Directors of the Company and provide
assistance with the evaluation and approval of potential property dispositions,
sales or refinancings; and

(vii) provide the officers and Directors of the Company periodic reports
regarding prospective investments in Properties.

(b) Accounting, SEC Compliance and Other Administrative Services. The Advisor
shall:

(i) coordinate with the Company’s independent accountants and auditors to
prepare and deliver to the Board an annual report covering the Advisor’s
compliance with certain material aspects of this Advisory Agreement;

(ii) maintain accounting systems, records and data and any other information
requested concerning the activities of the Company as shall be required to
prepare and to file all periodic financial reports and returns required to be
filed with the SEC and any other regulatory agency, including annual financial
statements;

(iii) provide tax and compliance services and coordinate with appropriate third
parties, including independent accountants and other consultants, on related tax
matters;

(iv) maintain all appropriate books and records of the Company;

(v) provide the officers of the Company and the Board with timely updates
related to the overall regulatory environment affecting the Company, as well as
managing compliance with such matters, including but not limited to compliance
with the Sarbanes-Oxley Act of 2002;

(vi) consult with the officers of the Company and the Board relating to the
corporate governance structure and appropriate policies and procedures related
thereto;

(vii) perform all reporting, record keeping, internal controls and similar
matters in a manner to allow the Company to comply with applicable law including
the Sarbanes-Oxley Act of 2002;

(viii) investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, lenders, technical advisors, attorneys, brokers,
underwriters, corporate fiduciaries, escrow agents, depositaries, custodians,
agents for collection, insurers, insurance agents, banks, builders, developers,
property owners, mortgagers, construction companies and any and all Persons
acting in any other capacity deemed by the Advisor necessary or desirable for
the performance of any of the foregoing services;

(ix) supervise the performance of such ministerial and administrative functions
as may be necessary in connection with the daily operations of the Assets;

(x) provide the Company with all necessary cash management services;

(xi) consult with the officers of the Company and the Board and assist the Board
in evaluating and obtaining adequate insurance coverage based upon risk
management determinations;

 

13



--------------------------------------------------------------------------------

(xii) manage and perform the various administrative functions necessary for the
management of the day-to-day operations of the Company;

(xiii) provide or arrange for administrative services and items, legal and other
services, office space, office furnishings, personnel and other overhead items
necessary and incidental to the Company’s business and operations;

(xiv) provide financial and operational planning services and portfolio
management functions; and

(xv) from time-to-time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company
under this Advisory Agreement.

(c) Stockholder Services. The Advisor shall:

(i) retain a transfer agent on behalf of the Company to perform all necessary
transfer agent functions;

(ii) manage and coordinate with the transfer agent the distribution process and
payments to Stockholders;

(iii) manage communications with Stockholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;
and

(iv) establish technology infrastructure to assist in providing Stockholder
support and service.

ARTICLE V

BANK ACCOUNTS

The Advisor may establish and maintain one or more bank accounts in its own name
for the account of the Company or in the name of the Company and may collect and
deposit into any such account or accounts, and disburse from any such account or
accounts, any money on behalf of the Company, under such terms and conditions as
the Board may approve, provided that no funds shall be commingled with the funds
of the Advisor; and the Advisor shall from time to time render appropriate
accountings of such collections and payments to the Board and to the auditors of
the Company.

ARTICLE VI

RECORDS; ACCESS

The Advisor shall maintain appropriate records of all its activities hereunder
and make such records available for inspection by the Board and by counsel,
auditors and authorized agents of the Company, at any time or from time to time
during normal business hours. The Advisor, in the conduct of its
responsibilities to the Company, shall maintain adequate and separate books and
records for the Company’s operations in accordance with GAAP, which shall be
supported by sufficient documentation to ascertain that such books and records
are properly and accurately recorded. Such books and records shall be the
property of the Company. Such books and records shall include all information
necessary to calculate and audit the fees or reimbursements paid under this
Advisory Agreement. The Advisor shall utilize procedures to attempt to ensure
such control over accounting and financial transactions as is reasonably
required to protect the Company’s assets from theft, error or fraudulent
activity. All financial statements that the Advisor delivers to the Company
shall be prepared on an accrual basis in accordance

 

14



--------------------------------------------------------------------------------

with GAAP, except for special financial reports which by their nature require a
deviation from GAAP. The Advisor shall maintain necessary liaison with the
Company’s independent accountants and shall provide such accountants with such
reports and other information as the Company shall request. The Advisor shall at
all reasonable times have access to the books and records of the Company.

ARTICLE VII

OTHER ACTIVITIES OF THE ADVISOR

Section 7.1 General. Nothing herein contained shall prevent the Advisor from
engaging in other activities, including, without limitation, the rendering of
advice to other Persons (including other REITs) and the management of other
programs advised, sponsored or organized by the Advisor or its Affiliates; nor
shall this Advisory Agreement limit or restrict the right of any director,
officer, employee, or stockholder of the Advisor or its Affiliates to engage in
any other business or to render services of any kind to any other partnership,
corporation, firm, individual, trust or association. The Advisor may, with
respect to any investment in which the Company is a participant, also render
advice and service to each and every other participant therein. The Advisor
shall report to the Board the existence of any condition or circumstance,
existing or anticipated, of which it has knowledge, which creates or could
create a conflict of interest between the Advisor’s obligations to the Company
and its obligations to or its interest in any other partnership, corporation,
firm, individual, trust or association.

Section 7.2 Policy with Respect to Allocation of Investment Opportunities.
Before the Advisor presents an investment opportunity that would in its judgment
be suitable for the Company to another Advisor-sponsored program, the Advisor
shall determine in its sole discretion that the investment opportunity is more
suitable for such other program than for the Company based on factors such as
the following: the investment objectives and criteria of each program; the cash
requirements and anticipated cash flow of each entity; the size of the
investment opportunity; the effect of the acquisition on diversification of each
entity’s investments; the income tax consequences of the purchase on each
entity; the policies of each program relating to leverage; the amount of funds
available to each program and the length of time such funds have been available
for investment. In the event that an investment opportunity becomes available
that is, in the sole discretion of the Advisor, equally suitable for both the
Company and another Advisor-sponsored program, then the Advisor may offer the
other program the investment opportunity if it has had the longest period of
time elapse since it was offered an investment opportunity. The Advisor will use
its reasonable efforts to fairly allocate investment opportunities in accordance
with such allocation method and will promptly disclose any material deviation
from such policy or the establishment of a new policy, which shall be allowed
provided (a) the Board is provided with notice of such policy at least 60 days
prior to such policy becoming effective and (b) such policy provides for the
reasonable allocation of investment opportunities among such programs. The
Advisor shall provide the Independent Directors with any information reasonably
requested so that the Independent Directors can ensure that the allocation of
investment opportunities is applied fairly. Nothing herein shall be deemed to
prevent the Advisor or an Affiliate from pursuing an investment opportunity
directly rather than offering it to the Company or another Advisor-sponsored
program so long as the Advisor is fulfilling its obligation to present a
continuing and suitable investment program to the Company which is consistent
with the investment policies and objectives of the Company. If a subsequent
development, such as a delay in the closing of a property or a delay in the
construction of a property, causes any such investment, in the opinion of the
Board of Directors and the Advisor, to be more appropriate for an entity other
than the entity which committed to make the investment, however, the Advisor has
the right to agree that the other entity affiliated with the Advisors or its
Affiliates may make the investment.

 

15



--------------------------------------------------------------------------------

ARTICLE VIII

LIMITATIONS ON ACTIVITIES

Anything else in this Advisory Agreement to the contrary notwithstanding, the
Advisor shall refrain from taking any action which, in its sole judgment made in
good faith, would (a) adversely affect the status of the Company as a REIT,
(b) subject the Company to regulation under the Investment Company Act of 1940,
as amended, (c) violate any law, rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company, its Stock or
its other Securities, or (d) violate the Charter or Bylaws, except if such
action shall be ordered by the Board, in which case the Advisor shall notify
promptly the Board of the Advisor’s judgment of the potential impact of such
action and shall refrain from taking such action until it receives further
clarification or instructions from the Board. In such event the Advisor shall
have no liability for acting in accordance with the specific instructions of the
Board so given. Notwithstanding the foregoing, the Advisor, its members,
managers, officers and employees, and stockholders, directors members, managers,
officers and employees of the Advisor’s Affiliates shall not be liable to the
Company or to the Board or Stockholders for any act or omission by the Advisor,
its members, managers, officers or employees, or stockholders, directors,
members, managers, officers or employees of the Advisor’s Affiliates except as
provided in this Advisory Agreement.

ARTICLE IX

FEES

Section 9.1 Acquisition Fees. The Company will pay the Advisor, as compensation
for the services described in Section 4.2, Acquisition Fees in an amount up to
2.5% of the Contract Purchase Price of each Property at the time and in respect
of funds expended for the acquisition or development of a Property. The total of
all Acquisition Fees and Acquisition Expenses shall be limited in accordance
with the Charter.

Section 9.2 Asset Management Fee. Commencing on the date hereof, the Company
shall pay the Advisor an Asset Management Fee in an amount up to one-twelfth of
0.75% of the Average Invested Assets, calculated on a monthly basis as of the
last day of each month for the asset management services included in the
services described in Section 4.3.

Section 9.3 Disposition Fees. If the Advisor or an Affiliate provides a
substantial amount of the services (as determined by a majority of the
Directors, including a majority of the Independent Directors) in connection with
the Sale of one or more Properties, the Advisor or such Affiliate shall receive
at closing a Disposition Fee of up to 3% of the Contract Sales Price of such
Property or Properties. Any Disposition Fee payable under this section may be
paid in addition to real estate commissions paid to non-Affiliates, provided
that the total real estate commissions (including such Disposition Fee) paid to
all Persons by the Company for each Property shall not exceed an amount equal to
the lesser of (i) 6% of the aggregate Contract Sales Price of each Property or
(ii) the Competitive Real Estate Commission for each Property. The Company will
pay the Disposition Fee for a Property at the time the Property is sold.

Section 9.4 Subordinated Share of Net Sale Proceeds. The Subordinated Share of
Net Sale Proceeds shall be payable to the Advisor at the time or times that the
Company determines that the Subordinated Share of Net Sale Proceeds has been
earned by the Advisor, provided that no Subordinated Share of Net Sale Proceeds
will be paid if the Company has paid or is obligated to pay the Subordinated
Incentive Fee Due Upon Listing. In the case of multiple advisors, advisors and
Affiliates shall be allowed incentive fees in accordance with the foregoing
limitation, provided such fees are

 

16



--------------------------------------------------------------------------------

distributed by a proportional method reasonably designed to reflect the value
added to the Company’s Assets by each respective advisor or Affiliate.

Section 9.5 Subordinated Incentive Fee Due Upon Listing. Upon Listing, and as
soon as practicable following the determination of Market Value, the Advisor
shall be entitled to the Subordinated Incentive Fee Due Upon Listing. The
Subordinated Incentive Fee Due Upon Listing shall be due and payable to the
Advisor no earlier than one hundred eighty (180) days after Listing (the
“Valuation Date”) in the form of a promissory note at an interest rate of LIBOR
plus 200 basis points (the “Listing Fee Note”). In the event the Subordinated
Incentive Fee Due Upon Listing is paid to the Advisor following Listing, the
Advisor will not be entitled to receive any payments of Subordinated Performance
Fee Due Upon Termination or Subordinated Share of Net Sale Proceeds following
receipt of the Subordinated Incentive Fee Due Upon Listing. The Company shall
repay the Listing Fee Note at such time as the Company completes the first Sale
or refinancing of a Property held at the Valuation Date using Cash from Sales or
Cash from Financings in an amount equal to the value such Property contributed
to the Listing Fee Note. If such amount is insufficient to pay the Listing Fee
Note in full, then the Listing Fee Note shall be paid in part from the Cash from
Sales from the first Sale or Cash from Financings from the first refinancing of
a Property held at the Valuation Date, and in part from the Cash from Sales from
each successive Sale or Cash from Financings from each successive refinancing of
Properties held at the Valuation Date in an amount equal to the value such
Properties contributed to the Listing Fee Note until the Listing Fee Note is
repaid in full. If the Listing Fee Note has not been paid in full within three
(3) years after the Valuation Date, then the holder of the Listing Fee Note, its
successors or assigns, may elect to convert the balance of the fee into Common
Stock at a price per share equal to the average closing price of the shares of
Common Stock over the ten (10) trading days immediately preceding the date of
such election if the Common Stock is Listed at such time.

Section 9.6 Changes to Fee Structure. In the event of Listing, the Company and
the Advisor shall negotiate in good faith to establish a fee structure
appropriate for a perpetual-life entity. A majority of the Independent Directors
must approve the new fee structure negotiated with the Advisor. In negotiating a
new fee structure, the Independent Directors shall consider all of the factors
they deem relevant, including, but not limited to: (a) the amount of the
advisory fee in relation to the asset value, composition and profitability of
the Company’s portfolio; (b) the success of the Advisor in generating
opportunities that meet the investment objectives of the Company; (c) the rates
charged to other REITs and to investors other than REITs by advisors performing
the same or similar services; (d) additional revenues realized by the Advisor
and its Affiliates through their relationship with the Company, including loan
administration, underwriting or broker commissions, servicing, engineering,
inspection and other fees, whether paid by the REIT or by others with whom the
REIT does business; (e) the quality and extent of service and advice furnished
by the Advisor; (f) the performance of the investment portfolio of the REIT,
including income, conversion or appreciation of capital, and number and
frequency of problem investments; and (g) the quality of the Property portfolio
of the Company in relationship to the investments generated by the Advisor for
its own account. The new fee structure can be no more favorable to the Advisor
than the current fee structure.

ARTICLE X

EXPENSES

Section 10.1 Reimbursable Expenses. In addition to the compensation paid to the
Advisor pursuant to Article IX hereof, the Company shall pay directly or
reimburse the Advisor for all of the expenses paid or incurred by the Advisor
(to the extent not reimbursable by another party, such as the Dealer Manager) in
connection with the services it provides to the Company pursuant to this
Advisory Agreement, including, but not limited to:

 

17



--------------------------------------------------------------------------------

(a) reimbursements for Organizational and Offering Expenses in connection with
an Offering, provided, however, that within 60 days after the end of the month
in which a Public Offering terminates, the Advisor shall reimburse the Company
to the extent (i) there are Capped O&O Expenses borne by the Company and
(ii) Organization and Offering Expenses borne by the Company (including selling
commissions, dealer manager fees and non-accountable due diligence expense
allowance but not including Acquisition Fees or Acquisition Expenses) exceed 15%
of the Gross Proceeds raised in a completed Public Offering;

(b) subject to the limitation set forth below, Acquisition Expenses incurred by
the Advisor or its Affiliates;

(c) subject to the limitation set forth below, Acquisition Fees and Acquisition
Expenses payable to unaffiliated Persons incurred in connection with the
selection and acquisition of Properties;

(d) the actual out-of-pocket cost of goods and services used by the Company and
obtained from entities not affiliated with the Advisor including brokerage and
other fees paid in connection with the purchase, operation and sale of Assets;

(e) interest and other costs for borrowed money, including discounts, points and
other similar fees;

(f) taxes and assessments on income or Property and taxes as an expense of doing
business and any taxes otherwise imposed on the Company, its business or income;

(g) costs associated with insurance required in connection with the business of
the Company or by the Board;

(h) expenses of managing and operating Properties owned by the Company, whether
payable to an Affiliate of the Company or a non-affiliated Person;

(i) all expenses in connection with payments to Directors and meetings of the
Directors and Stockholders;

(j) expenses associated with Listing or with the issuance and distribution of
Securities other than the Stock issued in the Private Offering or a Public
Offering, such as selling commissions and fees, advertising expenses, taxes,
legal and accounting fees, listing and registration fees;

(k) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Company to the Stockholders;

(l) expenses of organizing, converting, modifying, merging, liquidating or
dissolving the Company or of amending the Charter or the Bylaws;

(m) expenses of maintaining communications with Stockholders, including the cost
of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

(n) administrative service expenses, including all direct and indirect costs and
expenses incurred by the Advisor in fulfilling its duties hereunder and
including personnel costs;

 

18



--------------------------------------------------------------------------------

provided, however, that no reimbursement shall be made for costs of personnel to
the extent that such personnel perform services in transactions for which the
Advisor receives the Acquisition Fee or Disposition Fee. Such direct and
indirect costs and expenses may include reasonable wages and salaries and other
employee-related expenses of all employees of the Advisor who are directly
engaged in the operation, management, administration, and marketing of the
Company, including taxes, insurance and benefits relating to such employees, and
legal, travel and other out-of-pocket expenses which are directly related to
their services provided by the Advisor pursuant to this Advisory Agreement;

(o) audit, accounting and legal fees, and other fees for professional services
relating to the operations of the Company and all such fees incurred at the
request, or on behalf of, the Independent Directors or any committee of the
Board; and

(p) out-of-pocket costs for the Company to comply with all applicable laws,
regulation and ordinances; and all other out-of-pocket costs necessary for the
operation of the Company and its Assets incurred by the Advisor in performing
its duties hereunder.

The Company shall also reimburse the Advisor or Affiliates of the Advisor for
all direct and indirect costs and expenses incurred on behalf of the Company
prior to the execution of this Advisory Agreement.

The total of all Acquisition Fees and Acquisition Expenses paid by the Company
in connection with the purchase of a Property by the Company shall be
reasonable, and shall in no event exceed an amount equal to 6% of the Contract
Purchase Price, or in the case of a mortgage loan, 6% of the funds advanced;
provided, however, that a majority of the Directors (including the majority of
the Independent Directors) not otherwise interested in the transaction may
approve fees and expenses in excess of these limits if they determine the
transaction to be commercially competitive, fair and reasonable to the Company.

Section 10.2 Other Services. Should the Directors request that the Advisor or
any member, manager, officer or employee thereof render services for the Company
other than set forth in Article IV, such services shall be separately
compensated at such rates and in such amounts as are agreed by the Advisor and a
majority of the Independent Directors, subject to the limitations contained in
the Charter, and shall not be deemed to be services pursuant to the terms of
this Advisory Agreement.

Section 10.3 Timing of and Limitations on Reimbursements.

(a) Expenses incurred by the Advisor on behalf of the Company and payable
pursuant to this Article X shall be reimbursed no less frequently than monthly
to the Advisor. The Advisor shall prepare a statement documenting the expenses
of the Company during each quarter, and shall deliver such statement to the
Company within 45 days after the end of each quarter. Subject to the Excess
Expense Guidelines, the Company may advance funds to the Advisor for expenses
the Advisor anticipates will be incurred by the Advisor within the current month
and any such advances shall be deducted from the amounts reimbursed by the
Company to the Advisor.

(b) The Company shall not reimburse the Advisor at the end of any fiscal quarter
(commencing four fiscal quarters after the Company’s acquisition of its first
real estate asset) Operating Expenses that, in the four consecutive fiscal
quarters then ended (the “Expense Year”) exceed (the “Excess Amount”) the
greater of 2% of Average Invested Assets or 25% of NASAA Net Income (the “Excess
Expense Guidelines”) for such year unless a majority of the Independent
Directors determines that such excess was justified, based on unusual and
nonrecurring factors which they deem sufficient. If a majority of the
Independent Directors does not approve such excess as being so justified, any
Excess

 

19



--------------------------------------------------------------------------------

Amount paid to the Advisor during a fiscal quarter shall be repaid to the
Company. If a majority of the Independent Directors determines such excess was
justified, then within 60 days after the end of any fiscal quarter of the
Company for which total reimbursed Operating Expenses for the Expense Year
exceed the Excess Expense Guidelines, the Advisor, at the direction of the a
majority of the Independent Directors, shall send to the Stockholders a written
disclosure of such fact, together with an explanation of the factors that a
majority of the Independent Directors considered in determining that such excess
expenses were justified. The Company will ensure that such determination will be
reflected in the minutes of the meetings of the Board of Directors. All figures
used in the foregoing computation shall be determined in accordance with GAAP.

ARTICLE XI

FIDELITY BOND

The Advisor shall endeavor to maintain a fidelity bond for the benefit of the
Company which bond shall insure the Company from losses of up to $1 million per
occurrence and shall be of the type customarily purchased by entities performing
services similar to those provided to the Company by the Advisor.

ARTICLE XII

RELATIONSHIP OF THE ADVISOR AND COMPANY

The Company and the Advisor are not partners or joint venturers with each other,
and nothing in this Advisory Agreement shall be construed to make them such
partners or joint venturers or impose any liability as such on either of them,
and neither shall have the power to bind or obligate the other except as set
forth herein. In all respects, the status of the Advisor under this Advisory
Agreement is that of an independent contractor.

ARTICLE XIII

RELATIONSHIP WITH DIRECTORS

Subject to Article VIII of this Advisory Agreement and to restrictions set forth
in the Charter or deemed advisable with respect to the qualification of the
Company as a REIT, members, managers, officers and employees of the Advisor or
directors, stockholders, members, managers, officers or employees of an
Affiliate of the Advisor may serve as a Director and as officers of the Company,
except that no officer or employee of the Advisor or its Affiliates who also is
a Director or officer of the Company shall receive any compensation from the
Company for serving as a Director or officer other than reasonable reimbursement
for travel and related expenses incurred in attending meetings of the Directors.
Directors who are not Independent Directors will be individuals nominated by the
Advisor, provided that such director nominees are either directors of the
Advisor or have been elected by the board of directors of the Advisor as
executive officers of the Advisor.

ARTICLE XIV

REPRESENTATIONS AND WARRANTIES

Section 14.1 The Company. To induce the Advisor to enter into this Advisory
Agreement, the Company hereby represents and warrants that:

(a) The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Maryland with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Advisory Agreement.

 

20



--------------------------------------------------------------------------------

(b) The Company’s execution, delivery and performance of this Advisory Agreement
has been duly authorized by the Board of Directors including a majority of all
Independent Directors of the Company. This Advisory Agreement constitutes the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms. The Company’s execution and delivery of this Advisory
Agreement and its fulfillment of and compliance with the respective terms hereof
do not and will not (i) conflict with or result in a breach of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in
the creation of any lien, security interest, charge or encumbrance upon the
Assets of the Company pursuant to, (iv) give any third party the right to
modify, terminate or accelerate any obligation under, (v) result in a violation
of or (vi) require any authorization, consent, approval, exception or other
action by or notice to any court or administrative or governmental body pursuant
to, the Charter or Bylaws or any law, statute, rule or regulation to which the
Company is subject, or any agreement, instrument, order, judgment or decree by
which the Company is bound, in any such case in a manner that would have a
material adverse effect on the ability of the Company to perform any of its
obligations under this Advisory Agreement.

Section 14.2 The Advisor. To induce the Company to enter into this Advisory
Agreement, the Advisor represents and warrants that:

(a) The Advisor is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware with all requisite
company power and authority and all material licenses, permits and
authorizations necessary to carry out the transactions contemplated by this
Advisory Agreement.

(b) The Advisor’s execution, delivery and performance of this Advisory Agreement
has been duly authorized. This Advisory Agreement constitutes a valid and
binding obligation of the Advisor, enforceable against the Advisor in accordance
with its terms. The Advisor’s execution and delivery of this Advisory Agreement
and its fulfillment of and compliance with the respective terms hereof do not
and will not (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in the creation of
any lien, security interest, charge or encumbrance upon the Advisor’s assets
pursuant to, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, (v) result in a violation of or (vi) require
any authorization, consent, approval, exemption or other action by or notice to
any court or administrative or governmental body pursuant to, the Advisor’s
limited liability company agreement, or any law, statute, rule or regulation to
which the Advisor is subject, or any agreement, instrument, order, judgment or
decree by which the Advisor is bound, in any such case in a manner that would
have a material adverse effect on the ability of the Advisor to perform any of
its obligations under this Advisory Agreement.

(c) The Advisor has received copies of the Charter, the Bylaws, the Prospectus
and the Operating Partnership Agreement and is familiar with the terms thereof,
including without limitation the investment limitations included therein. The
Advisor warrants that it will use reasonable care to avoid any act or omission
that would conflict with the terms of the Charter, the Bylaws, the Prospectus,
or the Operating Partnership Agreement in the absence of the express direction
of a majority of the Independent Directors.

ARTICLE XV

TERM; TERMINATION OF AGREEMENT

Section 15.1 Term. This Advisory Agreement shall continue in force until the
first anniversary of the date hereof. Thereafter, this Advisory Agreement may be
renewed for an unlimited number of successive one-year terms upon mutual consent
of the parties. The Company, acting through

 

21



--------------------------------------------------------------------------------

the Board, will evaluate the performance of the Advisor annually before renewing
the Advisory Agreement, and each such renewal shall be for a term of no more
than one year.

Section 15.2 Termination by Either Party. This Advisory Agreement may be
terminated upon 60 days written notice without cause or penalty, by either party
(by a majority of the Independent Directors of the Company or the manager of the
Advisor).

Section 15.3 Survival. The provisions of Articles I, VI, VII and XVI through XX
survive termination of this Advisory Agreement.

ARTICLE XVI

PAYMENTS TO AND DUTIES OF

ADVISOR UPON TERMINATION

Section 16.1 Reimbursable Expenses and Earned Fees. After the Termination Date,
other than the Subordinated Performance Fee Due Upon Termination, the Advisor
shall not be entitled to compensation for further services hereunder except it
shall be entitled to receive from the Company within 30 days after the effective
date of such termination all unpaid reimbursable expenses and all earned but
unpaid fees payable to the Advisor prior to termination of this Advisory
Agreement.

Section 16.2 Subordinated Performance Fee Due Upon Termination. Upon
termination, unless such termination is by the Company because of a material
breach of this Advisory Agreement by the Advisor as a result of willful or
intentional misconduct or bad faith on behalf of the Advisor, the Advisor shall
be entitled to receive from the Company the Subordinated Performance Fee Due
Upon Termination payable in the form of an interest bearing promissory note
bearing interest at a rate of LIBOR plus 200 basis points (the “Performance Fee
Note”). The Company shall repay the Performance Fee Note at such time as the
Company completes the first Sale or refinancing of a Property held at the
Termination Date using Cash from Sales or Cash from Financings in an amount
equal to the value such Property contributed to the Performance Fee Note. If
such amount is insufficient to pay the

 

22



--------------------------------------------------------------------------------

Performance Fee Note in full, then the Performance Fee Note shall be paid in
part from the Cash from Sales from the first Sale or Cash from Financings from
the first refinancing of a Property held at the Termination Date, and in part
from the Cash from Sales from each successive Sale or Cash from Financings from
each successive refinancing of Properties held at the Termination Date in an
amount equal to the value such Properties contributed to the Performance Fee
Note until the Performance Fee Note is repaid in full. If the Performance Fee
Note has not been paid in full on the earlier of (a) the date the Common Stock
is Listed, or (b) within three (3) years from the Termination Date, then the
holder of the Performance Fee Note, its successors or assigns, may elect to
convert the balance of the fee into Common Stock at a price per share equal to
the average closing price of the shares of Common Stock over the ten
(10) trading days immediately preceding the date of such election if the Common
Stock is Listed at such time. If the Common Stock is not Listed within three
(3) years from the Termination Date, the holder of the Performance Fee Note, its
successors or assigns, may elect to convert the balance of the fee into shares
of Common Stock at a price per share equal to the fair market value for such
Shares as determined by the Board of Directors based upon the Appraised Value of
the Properties, loans, and other investments, net of any debt thereon, on the
date of election.

Section 16.3 Advisor’s Duties Upon Termination. The Advisor shall promptly upon
termination:

(a) pay over to the Company all money collected and held for the account of the
Company pursuant to this Advisory Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;

(b) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(c) deliver to the Board all Assets, including Properties, and documents of the
Company then in the custody of the Advisor; and

(d) cooperate with the Company to provide an orderly management transition.

ARTICLE XVII

ASSIGNMENT TO AN AFFILIATE

This Advisory Agreement may be assigned by the Advisor to an Affiliate with the
approval of a majority of the Independent Directors. The Advisor may assign any
rights to receive fees or other payments under this Advisory Agreement without
obtaining the approval of the Directors. This Advisory Agreement shall not be
assigned by the Company without the consent of the Advisor, except in the case
of an assignment by the Company to a corporation or other organization which is
a successor to all of the Assets, rights and obligations of the Company, in
which case such successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Company is bound by this Advisory
Agreement.

ARTICLE XVIII

INDEMNIFICATION BY THE COMPANY

Section 18.1 Conditions of Indemnification. The Company shall indemnify and hold
harmless the Advisor and its Affiliates, including their respective officers,
directors, stockholders, members, managers, partners and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees, to the

 

23



--------------------------------------------------------------------------------

extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance, subject to any limitations imposed by the laws of
the State of Maryland and Article XII of the Charter and only if all of the
following conditions are met:

(a) The directors or the Advisor or its Affiliates have determined, in good
faith, that the course of conduct that caused the loss or liability was in the
best interests of the Company;

(b) The Advisor or its Affiliates were acting on behalf of or performing
services for the Company;

(c) Such liability or loss was not the result of negligence or misconduct by the
Advisor or its Affiliates; and

(d) Such indemnification or agreement to hold harmless is recoverable only out
of the Company’s Net Asset Value and not from its Stockholders.

(e) With respect to losses, liabilities or expenses arising from or out of an
alleged violation of federal or state securities laws, one or more of the
following conditions are met: (i) there has been a successful adjudication on
the merits of each count involving alleged securities law violations as to the
particular indemnitee; (ii) such claims have been dismissed with prejudice on
the merits by a court of competent jurisdiction as to the particular indemnitee;
or (iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which securities of the
Company were offered or sold as to indemnification for violations of securities
laws. Notwithstanding the foregoing, the Advisor shall not be entitled to
indemnification or be held harmless pursuant to this Article XVIII for any
activity which the Advisor shall be required to indemnify or hold harmless the
Company pursuant to Article XIX.

Section 18.2 Advancement of Funds. The Company may advance funds to the Advisor
and its Affiliates, including their respective officers, directors,
stockholders, members, managers and employees, for reasonable and actual legal
expenses and other costs incurred as a result of any legal action for which
indemnification is being sought only if all of the following conditions are
satisfied: (i) the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company; (ii) the legal
action is initiated by a third-party who is not a Stockholder or the legal
action is initiated by a Stockholder acting in his or her capacity as such and a
court of competent jurisdiction specifically approves such advancement; and
(iii) the Advisor or its Affiliates, including their respective officers,
directors, stockholders, members, managers and employees, undertake to repay the
advanced funds to the Company together with the applicable legal rate of
interest thereon, in cases in which such Advisor or its Affiliates, including
their respective officers, directors, stockholders, members, managers and
employees, are found not to be entitled to indemnification.

ARTICLE XIX

INDEMNIFICATION BY ADVISOR

The Advisor shall indemnify and hold harmless the Company from contract or other
liability, claims, damages, taxes or losses and related expenses including
attorneys’ fees, to the extent that such liability, claims, damages, taxes or
losses and related expenses are not fully reimbursed by insurance and are
incurred by reason of the Advisor’s bad faith, fraud, willful misfeasance,
misconduct, or reckless disregard of its duties, but Advisor shall not be held
responsible for any action of the Board in declining to follow any advice or
recommendation given by the Advisor.

 

24



--------------------------------------------------------------------------------

ARTICLE XX

LIMITATION OF LIABILITY

In no event will either party be liable for damages based on loss of income,
profit or savings or indirect, incidental, consequential, exemplary, punitive or
special damages of the other party or person, including third parties, even if
such party has been advised of the possibility of such damages in advance, and
all such damages are expressly disclaimed.

ARTICLE XXI

NOTICES

Any notice in this Advisory Agreement permitted to be given, made or accepted by
either party to the other, must be in writing and may be given or served by
(1) overnight courier, (2) depositing the same in the United States mail,
postpaid, certified, return receipt requested, or (3) facsimile transfer. Notice
deposited in the United States mail shall be deemed given when mailed. Notice
given in any other manner shall be effective when received at the address of the
addressee. For purposes hereof the addresses of the parties, until changed as
hereafter provided, shall be as follows:

 

To Company:

    

The GC Net Lease REIT, Inc.

    

Attention: Kevin A. Shields

    

2121 Rosecrans Avenue, Suite 3321

    

El Segundo, California 90245

    

Fax: 310-606-5910

With a copy to:

    

Chairman of the Nominating and Corporate Governance

    

Committee

    

2121 Rosecrans Avenue, Suite 3321

    

El Segundo, California 90245

    

Fax: 310-606-5910

To Advisor:

    

The GC Net Lease REIT Advisor, LLC

    

Attention: Kevin A. Shields

    

2121 Rosecrans Avenue, Suite 3321

    

El Segundo, California 90245

    

Fax: 310-606-5910

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Article XXI.

ARTICLE XXII

MODIFICATION

This Advisory Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.

 

25



--------------------------------------------------------------------------------

ARTICLE XXIII

SEVERABILITY

The provisions of this Advisory Agreement are independent of and severable from
each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part.

ARTICLE XXIV

CONSTRUCTION/GOVERNING LAW

The provisions of this Advisory Agreement shall be construed and interpreted in
accordance with the laws of the State of California.

ARTICLE XXV

ENTIRE AGREEMENT

This Advisory Agreement contains the entire agreement and understanding among
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Advisory Agreement may not be modified or amended
other than by an agreement in writing.

ARTICLE XXVI

INDULGENCES, NOT WAIVERS

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Advisory Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

ARTICLE XXVII

GENDER

Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

ARTICLE XXVIII

TITLES NOT TO AFFECT INTERPRETATION

The titles of paragraphs and subparagraphs contained in this Advisory Agreement
are for convenience only, and they neither form a part of this Advisory
Agreement nor are they to be used in the construction or interpretation hereof.

 

26



--------------------------------------------------------------------------------

ARTICLE XXIX

EXECUTION IN COUNTERPARTS

This Advisory Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Advisory Agreement shall become binding when the counterparts
hereof, taken together, bear the signatures of all of the parties reflected
hereon as the signatories.

ARTICLE XXX

INITIAL INVESTMENT

The Advisor has purchased 100 shares of Common Stock for $1,000.00. The Advisor
has purchased 20,000 OP Units for $200,000 (the “NASAA Contribution Units”). In
addition, the Advisor may not sell any of the NASAA Contribution Units while the
Advisor acts in such advisory capacity to the Company, provided, that such NASAA
Contribution Units may be transferred to Affiliates of the Advisor. Affiliates
of the Advisor may not sell any of the NASAA Contribution Units while the
Advisor acts in such advisory capacity to the Company, provided, that such NASAA
Contribution Units may be transferred to the Advisor or other Affiliates of the
Advisor. The restrictions included above shall not apply to any other Securities
acquired by the Advisor or its Affiliates, including the OP Units issued to
Affiliates of the Advisor in connection with the contribution of the two initial
Properties acquired by the Operating Partnership from such Affiliates of the
Advisor. With respect to any Securities owned by the Advisor, the Directors, or
any of their Affiliates, neither the Advisor, nor the Directors, nor any of
their Affiliates may vote or consent on matters submitted to the Stockholders
regarding the removal of the Advisor, Directors or any of their Affiliates or
any transaction between the Company and any of them. In determining the
requisite percentage in interest of Securities necessary to approve a matter on
which the Advisor, Directors and any of their Affiliates may not vote or
consent, any Securities owned by any of them shall not be included.

[SIGNATURES APPEAR ON NEXT PAGE]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Advisory Agreement as of the date and year first above written.

 

THE COMPANY:

THE GC NET LEASE REIT, INC.

By:

 

/s/ Kevin A. Shields

 

Kevin A. Shields

 

President

THE ADVISOR:

THE GC NET LEASE REIT ADVISOR, LLC

By:

 

/s/ Kevin A. Shields

 

Kevin A. Shields

 

President

 

28